ORDER
Upon consideration of AFP Imaging Corporation (AFP Imaging)’s April 5, 2012 letter, the court considers whether Rolex Watch U.S.A.’s appeal should be dismissed as moot.
Rolex has appealed from an order of the Trademark Trial and Appeals Board dismissing Rolex’s opposition to AFP’s application to register the mark ROLL-X for x-ray-tables for medical and dental use. AFP informs the court that on March 19, 2012, Rolex withdrew its opposition to AFP’s trademark application.
Accordingly,
It Is ORDERED That:
(1) Rolex Watch is directed to show cause within 14 days of the date of this order why its appeal should not be dismissed as moot.
(2) The briefing schedule is stayed.